Citation Nr: 1450234	
Decision Date: 11/13/14    Archive Date: 11/26/14

DOCKET NO.  12-20 024	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for varicose veins.  

2.  Entitlement to service connection for arthritis.  

3.  Entitlement to service connection for peptic ulcer.  

4.  Entitlement to service connection for a low back disability.  

5.  Entitlement to service connection for chest pain and left arm disability.  

6.  Entitlement to service connection for a left eye disability.  

7.  Entitlement to service connection for a right eye disability, to include right eye cataract.  

8.  Entitlement to service connection for a heart disability, manifested by atrial fibrillation/flutter and arrhythmia.  

9.  Entitlement to service connection for sleep apnea.  

10.  Entitlement to a compensable rating for residuals, postoperative septoplasty and reconstruction to correct a deviated nasal septum.

11.  Entitlement to an initial compensable rating for sinusitis and rhinitis.  

12.  Entitlement to a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities under 38 C.F.R. § 3.324.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

R. Giannecchini


INTRODUCTION

The Veteran has active duty service from December 1952 to December 1956 and from September 1958 to November 1974.  

These matters come to the Board of Veterans' Appeals (Board) on appeal following July 1975, May 2009, and January 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi and in St. Louis, Missouri, respectively.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran testified before the undersigned Veterans Law Judge (VLJ) in July 2014.  

As is discussed in more detail below, it appears that there is a lack of finality in a July 1975 rating decision.  As such, the Board has recharacterized the Veteran's claims on appeal for a heart disability (manifested as atrial fibrillation/flutter and arrhythmia) and a right eye disability as claims for service connection and not as petitions to reopen previously denied claims.  Also, the Veteran's original claim for service connection for "eye trouble" adjudicated in the July 1975 rating decision has been characterized on appeal as separate claims of service connection for a right eye disability and for a left eye disability, in view of an adjudication of a right eye claim in May 2009.  (The Veteran's service treatment records (STRs) reflect that he was treated for foreign bodies in both eyes during his active service period.)


REMAND

In December 1974 the Veteran filed claims for service connection for multiple conditions he believed related to his period of service.  In a July 1975 rating decision, the RO granted service connection and assigned noncompensable disability ratings for "high frequency hearing loss" and for "residuals, postoperative, septoplasty for deviated nasal septum with subsequent nasal and septal reconstruction".  It otherwise appears to have denied service connection for the other claimed disabilities, which the Veteran had identified in December 1974 as duodenal ulcer, sprained ankle, back pain, heart problem, arthritis, chest pain and left arm disability, varicose veins, nose problems, and eye trouble.  

In a July 1975 letter, the Veteran was notified of the grants of service connection.  He was also notified of the following:

Presbyopia is a constitutional or developmental abnormality and is not payable under the law.  GI pathology not found on last examination.  Varicose veins and arthritis were not shown by evidence of record.  

In a statement received later in July 1975, the Veteran noted, 

With regard to my Disability Compensation Claim, which you have just informed me has been disallowed, I wish to make an appeal and have a personal hearing.  

According to your form, you did not consider several medical problems which were brought forward to the medical examiners during my physical.  

Correspondence associated with the claims folders reflects that a personal hearing was attempted to be scheduled at both the Jackson RO and the RO in New Orleans, Louisiana; however, a hearing does not appear to have been held.  The reason for this is not entirely clear.  

In January 1976, the Veteran was noted to have moved to St. Louis, Missouri and was awarded educational benefits.  (See left flap of Vol. #2 of the claims folders.)  Thereafter, in an October 7, 1977 letter to the Jackson RO, the Veteran requested that his claims folder be transferred to the New Orleans RO as he was residing in Louisiana.  In particular, it was noted,

I currently have a disability claim pending, and since I now reside in Louisiana it would be more convenient to have the claim settled in New Orleans.  

A VA Form 07-7216a (Request For And/Or Notice Of Transfer Of Veterans Records), completed by the Jackson RO and dated October 17, 1977, documents the transfer of the Veteran's claims folder to the New Orleans RO.  The section (box #15) pertaining to whether an adjudicative action was or was not pending was not filled out. 

In a later action, a VA telephone slip (VA Form 23-4) dated in July 1988, notes a "Request For CSP LTR" (Civil Service Preference Letter).  Thereafter, the next action associated with the Veteran's claims folder appears to be the filing of his current claims in October 2008.  In November 2008, a VA Form 0245 33 documents the Veteran's claims folder as being retrieved from the VA Records Center and Vault in Neosho, MO.  

A review of the claims folders does not reflect the Veteran as having been issued a statement of case (SOC) or that he withdrew his July 1975 notice of disagreement (NOD).  The Board reasonably presumes that the RO accepted the Veteran's July 1975 statement, noting his request to appeal the July 1975 rating decision, as an NOD, and thus attempted to schedule him for his requested hearing.  Otherwise, the Board is uncertain as to whether the Veteran withdrew his appeal at some other time but this fact was not documented in the claims folders, or possibly that no further action was taken on the Veteran's appeal.  With this in mind, since filing his claim in October 2008 the Veteran has not referenced or identified any prior pending appeal.  

Notwithstanding the above, without evidence in the claims folders documenting a withdrawal of the Veteran's timely NOD, the Board concludes that pending claims remain open dating back to the July 1975 rating decision.  

With that said, in his October 2008 claims submission to the RO, the Veteran sought higher ratings for his service-connected hearing loss and for his residuals of postoperative septoplasty for deviated nasal septum.  He also requested service connection for a heart disability, manifested by atrial fibrillation/flutter and arrhythmia (claimed as skipped heart beat/rapid heartbeat), for a right eye condition, for a right ankle/leg condition, as well as for sinusitis.  

In the above noted May 2009 rating decision the Veteran was granted service connection and assigned a noncompensable rating for right ankle strain.  He was also granted service connection and assigned a noncompensable rating for sinusitis/rhinitis.   

Manlincon Issues

As noted above, a July 1975 NOD was submitted in response to the July 1975 rating decision in which the RO denied, in particular, claims for service connection for varicose veins, for arthritis, for peptic ulcer, for low back pain, for chest pain and left arm disability, as well as for a left eye disability (eye problem).  The available evidence does not reflect that the agency of original jurisdiction (AOJ) has issued the Veteran an SOC with respect to these identified issues.  As such, the AOJ should take action to do so on remand.  Manlincon v. West, 12 Vet. App. 238 (1999).  

With respect to the above, as part of the July 1975 rating decision, the Veteran was granted service connection and assigned a noncompensable rating for high frequency sensorineural hearing loss.  Assuming the Veteran's July 1975 NOD included this issue (i.e., a compensable rating), the Board notes that a compensable rating for hearing loss was considered in the May 2009 rating decision on appeal.  The claim was denied based on findings from a March 2009 VA audiological examination and the Veteran notified in June 2009.  In his June 2010 NOD, the Veteran indicated that he was not appealing the denial of his claim for a compensable rating for hearing loss.  As such, the Board does not find this issue to be in appellate status.  See e.g. Williams v. Peake, 521 F. 3d 1348 (2008) (subsequent final adjudication of a claim which is identical to a pending claim that had not been finally adjudicated terminates the pending status of the earlier claim.)

Right Eye Disability

With regard to a right eye disability, as noted above, the Veteran's claim for "eye troubles" was originally denied in the July 1975 rating decision.  The Veteran's STRs do reflect removal of foreign bodies from the Veteran's right eye.  On VA examination in June 1975, no specific ocular problems were found.  The examiner's impression was normal eye examination and presbyopia.  In his subsequent October 2008 claim submission, the Veteran alleged a right eye condition secondary to incurring aluminum shavings in his eye while working on an aircraft.  In a March 2009 VA eye examination, the examiner noted that the Veteran had a cataract in his right eye.  The impression was mild cataract, more likely than not due to aging and not service.  

In his July 2012 VA Form 9, the Veteran alleged that his exposure to high levels of radiation led to his cataract condition.  In particular, the Veteran appeared to contend that his work at military microwave radio relay sites had exposed him to "high frequency" radiation.  The Board notes that high frequency/microwave radiation is not considered ionizing radiation.  Nonetheless, a review of the Veteran's STRs does reflect a DD Form 1141 (Record of Exposure to Ionizing Radiation) in which he is identified as having been exposed to ionizing radiation in January 1962, albeit an apparent small dose.  

With that said, as noted above the Veteran has been diagnosed with a right eye cataract.  Medical literature indicates that cataracts can form in any of three parts of the lens and are named by their location.  Nuclear cataracts reportedly form in the nucleus (the inner core) of the lens and this is reportedly the most common variety of cataract associated with the aging process.  Cortical cataracts reportedly form in the cortex (the outer section of the lens).  Also, posterior subcapsular cataracts reportedly form toward the back of a cellophane-like capsule that surrounds the lens.  Nuclear cataracts and cortical cataracts are not considered radiogenic diseases under VA regulations.  Only posterior subcapsular cataracts fall into that category.  See 38 C.F.R. § 3.311(b)(2)(xvi) (2014).  In the present case, while it would appear the Veteran's cataract diagnosed in the March 2009 VA examination is a nuclear cataract (age related), the examiner did not specifically identify the specific type of cataract found.  In light of the Veteran's noted exposure to ionizing radiation in service, if the right eye cataract is of the posterior subcapsular type, developmental procedures for claims based on ionizing radiation under 38 C.F.R. § 3.311 would be implicated.  

Therefore, in light of the number of years since the Veteran's eye examination, the Veteran should be scheduled for an additional VA examination and the examiner, as part of his findings, should identify the type of cataract the Veteran suffers from currently or in the past (if surgery has since removed the cataract).  If the examiner identifies that the Veteran's has or had a posterior subcapsular cataract, then his claim should be further developed in accordance with 38 C.F.R. § 3.311.   

Heart Disability and Sleep Apnea

Following his July 2014 Board hearing, the Veteran submitted additional medical opinion evidence in support of his claims.  

An August 2014 statement from J.A. Scott, MD, notes that the Veteran suffered from cardiac arrhythmia and sleep apnea.  He opined as follows:  

This could have been a direct result of his military service and physical activity and/or environmental exposure during that time.  Documentation during his military service indicates irregular heart rate and some symptoms resulting in probable sleep apnea and a sinus condition.  

An August 2014 statement from B. Austin, MD, notes the Veteran suffered from paroxysmal atrial fibrillation/flutter.  She opined that it was at least as likely as not that the Veteran's dysrhythmia began during service.  She commented: 

He clinically relates episodes of symptomatic palpitations during that time period and this concern is mentioned in a note in his record from [October] 1960 and his examination form from 1975 includes "heart problem [and]chest pain" on list of symptoms at that time."

Furthermore, an August 2014 statement from R. Keefe, APRN, notes that the Veteran suffered from sleep apnea.  She opined that it was at least as likely as not that the Veteran's sleep apnea began during service due to "his long history of snoring, daytime sleepiness, palpitations, and atrial fibrillation."  

With regard to the above, the Board's review of the Veteran's STRs reflect notations regarding the Veteran's excessive intake of stimulants during service and also that he used tobacco, and that he suffered from stress and tension related to his job duties.  In particular, a December 1963 clinic record notes the following: 

[The Veteran] described considerable tension associated with his job situation.  Habits included rather light alcohol intake and one pack of cigarettes a day.  He also drank considerable amounts of tea and moderate[] amounts of coffee and took only occasional salicylate drugs.  

An April 1967 clinic record noted the Veteran's excessive use of stimulants (smoking, coffee, and/or tea).  It was noted that the Veteran needed to decrease these substances.  A June 1974 electrocardiogram associated with the Veteran's retirement from service was within normal limits.  

Medical literature notes possible causes for atrial fibrillation to include exposure to stimulants such as medications, caffeine, tobacco, or alcohol, and also exposure to stress.  It is not apparent that any of the clinicians who offered opinions have reviewed the Veteran's complete service medical history.  Neither Dr. Scott nor Dr. Austin discussed the Veteran's caffeine intake, his smoking history, and/or his being under stress as possible causes for his increased heart rate/flutter during service.  There is also no discussion pertaining to the lack of any diagnostic tests revealing an apparent structural abnormality of the heart to account for a chronic condition as compared to acute symptomatology in service.  

With regard to sleep apnea, Dr. Scott's opinion notes the possibility that sleep apnea began in service.  Furthermore, both he and APRN Keefe support their opinions of sleep apnea originating in service with reference to the Veteran's irregular heart rate/fibrillation during that time.  The Board notes that medical literature does appear to support that those who suffer from sleep apnea are at risk for palpitations and other cardiac related issues.  Nonetheless, as noted above, the evidence appears to support that the Veteran's atrial fibrillation/flutter and/or arrhythmia in service may have been the result of his use of stimulants at that time.  

In light of the above-noted medical opinions, as well as the Veteran's STRs, it would be helpful to have the Veteran examined.  The examiner should offer his or her assessment as to whether the Veteran's atrial fibrillation/flutter and arrhythmia, in addition to sleep apnea, are related to his period of service.  Furthermore, as the Veteran has since alleged that his sleep apnea and his atrial fibrillation/flutter and/or arrhythmia are proximately due to his service-connected post-operative septoplasty and service-connected sinusitis/rhinitis, the examiner(s) should also provide opinions with respect to these claims.  

Post-Operative Septoplasty and Sinusitis/Rhinitis

The Veteran was last examined for his service-connected disabilities in May 2012.  At his Board hearing in July 2014, the Veteran reported increased problems breathing through his nose due to what he described as blockages.  He also reported increased sinus infections and symptomatology.  In light of the Veteran's testimony, it would be helpful to the Board if the Veteran was provided a current VA examination.  

(In light of the development requested above, and the possibility of assignment of a compensable rating for a service-connected disability, the issue of entitlement to a compensable rating under 38 C.F.R. § 3.324 is deferred pending completion the evidentiary development.)  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should provide the Veteran an SOC pertaining to the issues of service connection for varicose veins, for arthritis, for peptic ulcer, for low back disability, for chest pain and left arm disability, as well as for left eye disability.  

The Veteran should also be provided an opportunity for an RO personal hearing as had been requested in 1975, if he so desires.  

If a timely substantive appeal is not filed, the claim or claims should not be certified to the Board.  If a timely substantive appeal is filed, the claim or claims should be returned to the Board for further appellate consideration, as appropriate.  

2.  Request that the Veteran identify any private or VA treatment he may have received for his disabilities on appeal.  After obtaining the appropriate release of information forms where necessary, procure records of any treatment the Veteran has received, to include relevant records available through the CAPRI records system.  If any such records identified by the Veteran are not available, he should be so informed in accordance with the provisions of 38 C.F.R. § 3.159(e) (2014).  

3.  After allowing a reasonable amount of time to obtain any identified records, the Veteran should then be scheduled for VA examinations to ascertain the relationship, if any, between his right eye disability, his atrial fibrillation/flutter and arrhythmia, and his sleep apnea with his period of service.  Also, examinations should be schedule to evaluate the Veteran's service-connected post-operative septoplasty as well as service-connected sinusitis/rhinitis.  The claims folders, as well as a copy of this remand, must be made available to each examiner for review in connection with the examinations requested.


Right Eye Disability

The examiner should elicit from the Veteran a detailed medical history concerning his right eye disability.  Also, the examiner should review the Veteran's service treatment records as well as the reports of June 1975 and March 2009 VA eye examinations.  Following his or her examination, the examiner should set forth any current ocular diagnoses.  The examiner should opine on the medical probabilities that any current ocular disorder had its onset in service or is otherwise related to service.  

In providing the above opinion, the examiner should identify whether any currently or previously diagnosed right eye cataract is best identified as a nuclear cataract, cortical cataract, or posterior subcapsular cataract.  Furthermore, the examiner should comment on whether any chorioretinal scarring of the right eye found on examination (previously identified in the March 2009 VA examination) is the result of any trauma to the right eye in service.   

The examiner's report must include a thorough explanation for all opinions and conclusions expressed.  

Atrial Fibrillation/Flutter & Arrhythmia 

The examiner should elicit from the Veteran a detailed medical history concerning his palpitations and/or heart rate abnormalities.  He or she should also review the Veteran's service treatment records, which reflect notations concerning exposure to stimulants (tobacco, caffeine, stress), in particular, clinic records dated in December 1963 and April 1967.  Furthermore, the examiner should review the military echocardiograms performed during service, as well as the post-service August 2014 opinions of Dr. J.A. Scott and Dr. B. Austin, who relate the Veteran's atrial fibrillation/flutter and arrhythmia to his period of service.  

Following a clinical evaluation, the examiner should opine as to the medical probabilities that any current disability manifested by atrial fibrillation/flutter and arrhythmia had its onset during service or is otherwise related to service.  

Also, if the Veteran's atrial fibrillation/flutter and arrhythmia is not found related to service, the examiner should opine on the medical probabilities that the atrial fibrillation/flutter and arrhythmia are proximately due to or aggravated (permanently worsened beyond normal progression) by any service-connected disability, in particular the Veteran's service-connected post-operative septoplasty residuals or service-connected sinusitis/rhinitis.  

The examiner's report must include a thorough explanation for all opinions and conclusions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record.  

Sleep Apnea

The examiner should elicit from the Veteran a detailed medical history concerning his snoring and other symptomatology potentially associated with sleep apnea.  He or she should also review the Veteran's service treatment records as well as the post-service August 2014 opinions of Dr. J.A. Scott and ARNP Keene, who relate the Veteran's sleep apnea to his period of service.  Following a clinical evaluation, the examiner should opine as to the medical probabilities that the Veteran's sleep apnea had its onset during service or is otherwise related to service.  

If sleep apnea is not found related to service, the examiner should opine as to the medical probabilities that the sleep apnea is proximately due to or aggravated (permanently worsened beyond its normal progression) by any service-connected disability, in particular the Veteran's service-connected post-operative septoplasty residuals or service-connected sinusitis/rhinitis.  

If aggravation is found, the examiner should: 

a.  Identify when the onset of "aggravation" took place and whether the claims folders contain sufficient medical evidence to establish a baseline level of severity of any sleep apnea before the aggravation began or at any point after aggravation began but before the current level of disability was shown.  

b.  If a baseline can be established at any point before the current level of disability was demonstrated, the examiner should comment on how much the sleep apnea has worsened in severity as a result of the natural progress of that disability, if at all, from the time of the baseline to the current level of severity.  

(The Veteran filed his claim for sleep apnea in June 2010.)

The examiner's report must include a thorough explanation for all opinions and conclusions expressed.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, he/she should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge or by a deficiency in the record.  

Post-Operative Septoplasty and Sinusitis/Rhinitis

The examiner should elicit from the Veteran a detailed medical history concerning his symptoms related to his service-connected postoperative septoplasty residuals, as well as his service-connected sinusitis/ rhinitis.  Any necessary testing should be conducted and all current symptoms reported.  

4.  Thereafter, and following any additional development deemed warranted, readjudicate the issues on appeal for service connection for a right eye disability to include right eye cataract (including as due to exposure to ionizing and nonionizing radiation), for a heart disability (to include on a secondary basis) and for sleep apnea (to include on a secondary basis); as well as claims for compensable ratings for service-connected post-operative septoplasty residuals and service-connected sinusitis/rhinitis; as well as the claim for a 10 percent evaluation based upon multiple, noncompensable service-connected disabilities.  

If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (which should include citation to 38 C.F.R. § 3.310 and 38 C.F.R. § 3.311) and given an appropriate opportunity to respond before the case is returned to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

